Mulkey, J.: The scope and purpose of this application are clearly only to bring in review before this court an alleged-error in the rulings of the Appellate Court. The objection taken to the action of that court does not go to the jurisdiction of the court. Both the circuit court and the Appellate Court unquestionably had jurisdiction of the subject matter of the suit and of the parties. Nor is it shown that either court attempted to act outside of that jurisdiction. The simple matter of complaint is, that the circuit court erred in excluding all the evidence given by the plaintiff on the trial of the cause, and instructing the jury to find for the defendant, and that the Appellate Court affirmed the judgment resulting from such alleged erroneous ruling. It can not be said, in any proper sense, that a court exceeds its jurisdiction merely because it may have made erroneous rulings upon the law during the progress of the trial, nor would the commission of such error by the court be regarded as proceeding illegally, in any such sense as would authorize the party to invoke the remedy now proposed. It is merely an alleged error in the proceeding that is complained of, and to correct that supposed error it is sought to bring the record and proceedings in the case in review before this court in this manner. Such is not the office of the common law writ of certiorari,. That can only be done upon appeal or writ of error. It may be, as suggested by the plaintiff, that in this case he has no remedy by appeal or writ of error. But that circumstance can not, of itself, transform the common law writ of certiorari into a mere writ of error. The writ of certiorari was never designed or employed as a remedy merely because there was no right of appeal, or to a writ of error. To justify the awarding of a writ of certiorari other elements must exist, which are not present' in this case. The motion will be denied. Motion denied.